 

Exhibit 10.1

 

CERTAIN INFORMATION IDENTIFIED BY [*] HEREIN HAS BEEN EXCLUDED FROM THIS EXHIBIT
AS IT IS BOTH (I) NONMATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED

 

EagleBank

Eagle Bancorp, Inc.

Senior Executive Annual Incentive Plan

 

Performance Year 2020

  



 

 

 

CERTAIN INFORMATION IDENTIFIED BY [*] HEREIN HAS BEEN EXCLUDED FROM THIS EXHIBIT
AS IT IS BOTH (I) NONMATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED

 

Eagle Bancorp, Inc. and EagleBank

Executive Annual Incentive Plan

Plan Document and Administrative Guidelines

  

This Annual Incentive Plan is for the Executive Management Team of Eagle
Bancorp, Inc. (“Company”) and EagleBank. The annual incentive plan is designed
to compensate plan participants for the attainment of specified overall Bank and
individual goals. The objective is to align the interests of senior executives
with the interests of the Bank in obtaining superior financial results.

 

·                   Bank Performance - For all plan participants, a portion of
the annual incentive will be based on overall bank performance. The Compensation
Committee will approve bank wide goals for each member of the executive
management team on an annual basis. In addition, they will review the Bank's
annual incentive programs to ensure they do not encourage risky behavior.

 

PERFORMANCE STANDARDS

 

For each performance objective, an appropriate standard of performance must be
established with three essential performance points:

 

·                   Target Performance: The level of performance for each factor
at budgeted goals. The budgeted, or expected, level of performance is based upon
historical data, and management's best judgment as to expected performance
during the upcoming performance period. The Compensation Committee will approve
bank wide goals on an annual basis.

 

·                   Target Plus Performance: The target plus performance level
will be paid in proportion to the results achieved in excess of 15% above
target. Overall incentive payouts are capped from [*]% to [*]% of base salary
based on the executive's tier and potential earnings.

 

PLAN PAYOUTS

 

The Adjusted Net Operating Income, Threshold level, must be met for there to be
any payment made.

 

After all performance results are available at year-end, the awards will be
calculated for each Plan participant and approved by the CEO, and Compensation
Committee. The Compensation Committee has the discretion to pay out annual
incentives in cash or awards of Restricted Stock under the 2016 Stock Plan.

 

The actual award payouts will be calculated using a ratable approach, where
award payouts are calculated as a proportion of threshold, target and target
plus award opportunities. If actual performance falls between a performance
level, the payout will also fall between the pre-defined performance level on a
pro-rated basis. A Plan participant must be an employee at the time of the award
payout in order to receive a payout. The result of the performance criteria is
calculated as a percent of base salary for participants during the current Plan
year. Plan payouts will be made no later than 75 days after the year end.

 



 

 

 

CERTAIN INFORMATION IDENTIFIED BY [*] HEREIN HAS BEEN EXCLUDED FROM THIS EXHIBIT
AS IT IS BOTH (I) NONMATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED

 

All awards under this Plan are subject to clawback in accordance with the
requirements of the applicable award agreement, applicable law and regulation
and the listing requirements of any exchange on which the Company's common stock
is listed for trading.

 

PLAN ADMINISTRATION

 

Responsibilities of the Compensation Committee: The Compensation Committee has
the responsibility to approve, amend, or terminate the Plan as necessary. The
actions of the Compensation Committee shall be final and binding on all parties.
The Compensation Committee shall also review the operating rules of the Plan on
an annual basis and revise these rules if necessary. The Compensation Committee
also has the sole ability to decide if an extraordinary event1 totally outside
of management’s influence, be it a windfall or a shortfall, has occurred during
the current Plan year, and whether the figures should be adjusted to neutralize
the effects of such events. After approval by the Compensation Committee,
management shall, as soon as practical, inform each of the Plan participants
under the Plan of their potential award under the operating rules adopted for
the Plan year.

 

Nothing herein limits the Compensation Committee from awarding one or more
members of the Executive Management Team a bonus in cash and/or Restricted Stock
for individual and/or Company performance beyond that reflected as a result of
the Plan.

 

Responsibilities of the CEO: The CEO of the Company administers the program
directly and provides liaison to the Compensation Committee, including the
following specific responsibilities: recommend the Plan participants to be
included in the Plan each year. This includes determining if additional
employees should be added to the Plan and if any Plan participants should be
removed from participating in the Plan. The CEO will provide recommendations for
the award opportunity amounts at threshold, target and target plus for tiers II
and below. The CEO will review the objectives and evaluations, adjust guideline
awards for performance and recommend final awards to the Compensation Committee.
The CEO may also provide other appropriate recommendations that may become
necessary during the life of the plan. This could include such items as changes
to Plan provisions.

 

Amendments and Plan Termination: The Company has developed the Plan on the basis
of existing business, market and economic conditions, current services, and
staff assignments. If substantial changes occur that affect these conditions,
services, assignments, or forecasts, the Company may add to, amend, modify or
discontinue any of the terms or conditions of the Plan at any time with approval
from the Compensation Committee. The Compensation Committee may, at its sole
discretion, terminate, change or amend any of the Plan as it deems appropriate.

 

MISCELLANEOUS

 

Reorganization: If the Company shall merge into or consolidate with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person such succeeding or continuing company, firm, or person
shall succeed to, assume and discharge the obligations of the Company under this
Plan. Upon the occurrence of such event, the term “Company” as used in this Plan
shall be deemed to refer to the successor or survivor company.

 



 

 

 

CERTAIN INFORMATION IDENTIFIED BY [*] HEREIN HAS BEEN EXCLUDED FROM THIS EXHIBIT
AS IT IS BOTH (I) NONMATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED

 

Tax Withholding: The Company shall withhold any taxes that are required to be
withheld from the benefits provided under this Plan.

 

Designated Fiduciary: The Company shall be the named fiduciary and Plan
Administrator under the Plan. The named fiduciary may delegate to others certain
aspects of the management and operation responsibilities of the Plan including
the employment of advisors and the delegation of ministerial duties to qualified
individuals.

 

No Guarantee of Employment: This Plan is not an employment policy or contract.
It does not give the Plan participant the right to remain an employee of the
Company, nor does it interfere with the Company's right to discharge the Plan
participant.

 

1 An extraordinary event may include a merger, acquisition or divestiture that
was not outlined in strategic plan, investment gains or losses, changes in
capital cost structure, unplanned branch openings, unexpected and strong sales
oriented addition to staff, and increase of 50% or more of collection expenses.

 

 

 

 

CERTAIN INFORMATION IDENTIFIED BY [*] HEREIN HAS BEEN EXCLUDED FROM THIS EXHIBIT
AS IT IS BOTH (I) NONMATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED

 

INCENTIVE RANGES AND AWARD OBJECTIVES

  

Eagle Bancorp, Inc.

 

Tier  Name  Position  Proposed Incentive Ranges   Factor Weighting          
Threshold
Payout %   Target
Payout %   Target
Plus
Payout %   Cap %
of Salary   Threshold
Payout $   Target
Payout $   Target
Plus
Payout $   Bank   Strategic   Ind  I  Susan Riel  President and CEO   [*]  
 [*]    [*]    [*]    [*]    [*]    [*]    100%   0%   0% II  Antonio Marquez 
EVP & Chief Lending Officer – CRE   [*]    [*]    [*]    [*]    [*]    [*]  
 [*]    100%   0%   0% II  Janice Williams  EVP & Chief Credit Officer   [*]  
 [*]    [*]    [*]    [*]    [*]    [*]    100%   0%   0% III  Lindsey Rheaume 
EVP & Chief Lending Officer - C&I   [*]    [*]    [*]    [*]    [*]    [*]  
 [*]    100%   0%   0% III  Charles Levingston  EVP & Chief Financial Officer 
 [*]    [*]    [*]    [*]    [*]    [*]    [*]    100%   0%   0% III  General
Counsel      [*]    [*]    [*]    [*]    [*]    [*]    [*]    100%   0%   0%   
       Percent of Salary                                Weighting of
Award        

 

NOTE:      Threshold and target payout thresholds have been established for each
tier in order to ensure competitive payouts and budget costs associated with
this program. Target Plus payouts are not capped, however total cash incentive
is capped.

 



 

 

 

CERTAIN INFORMATION IDENTIFIED BY [*] HEREIN HAS BEEN EXCLUDED FROM THIS EXHIBIT
AS IT IS BOTH (I) NONMATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED

 

2020 Senior Staff Incentive Goals

 

   Riel   Marquez   Rheaume   Levingston   Williams   General
Counsel   Target  Efficiency Ratio (KRX Median)   17.5%   17.5%   17.5%   17.5% 
 17.5%   17.5%   [*]  EPS (KRX Median)   25.0%   25.0%   25.0%   25.0%   25.0% 
 25.0%   [*]  Annual Average Loan Growth for Division   15.0%   15.0%   15.0% 
 15.0%   15.0%   15.0%   [*]  NPAs   20.0%   20.0%   20.0%   20.0%   20.0% 
 20.0%   [*]  Net Interest Margin   22.5%   22.5%   22.5%   22.5%   22.5% 
 22.5%   [*]      100%   100%   100%   100%   100%   100%     

 



 

 